      Case 1-18-01035-cec             Doc 32       Filed 01/02/20    Entered 01/02/20 15:32:53




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X      Chapter 7
In Re:
                                                                    Case #: 1-18-40744-cec

EDWIN MOLEROS
-------------------------------------------------------------X      Adv. Proc. #: 1-18-01035-cec
DANIEL HERNANDEZ

                Plaintiff                                           AFFIRMATION PURSUANT TO
                                                                    EDNY LOCAL BANKRUPTCY
                                                                    RULE 4007-1
--against—

EDWIN MOLEROS

                Defendant
-------------------------------------------------------------X
         Btzalel Hirschhorn, Esq., an attorney duly admitted to the practice of law in the Courts of

the State of New York and the Eastern District of New York affirms the following under the

penalty of perjury:

        1.       I am an associate of Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP,

attorneys for Defendant EDWIN MOLEROS (“Defendant”).

        2.       This affirmation is made pursuant to E.D.N.Y. Local Bankruptcy Rule 4007-1.

        3.       E.D.N.Y. Local Bankruptcy Rule 4004-1 does not apply to the instant action as

the cause of action pursuant to 11 U.S.C. §727 was withdrawn by a court-ordered stipulation

dated September 3, 2019. See ECF Doc. No. 27.

        4.       Defendant and Plaintiff DANIEL HERNANDEZ (“Plaintiff”) have negotiated

and executed a confidential settlement agreement.

        5.       A noticed of proposed stipulation was filed with the Court on November 4, 2019.

See ECF Doc. No. 30.



                                                        1
      Case 1-18-01035-cec          Doc 32      Filed 01/02/20   Entered 01/02/20 15:32:53




       6.       The payment terms of the agreement were as follows:

               Payment to be made on or before December 31, 2019, and sent to Plaintiff’s

                attorney.

               The total settlement amount was $16,900.00, which included payment of

                Plaintiff’s attorney’s fees.

               Payment was made timely by Defendant via cashier’s check and mailed, in

                accordance with the Settlement Agreement to, Plaintiff’s attorney via overnight

                mail on January 2, 2020.

               Upon receipt, Plaintiff will vacate the judgment entered against Defendant in

                Kings County Supreme Court and Defendant will withdraw its pending appeal of

                that judgment.

               No party admits to liability or non-liability under the Agreement.

       7.       The terms of settlement are fair, reasonable, and negotiated in good faith. The

settlement terms have been fulfilled, and have satisfied any claims the Plaintiff has against the

Defendant-Debtor.

       8.       The Defendant respectfully asks the Court to approve this settlement and

stipulation and enter a discharge in favor of the Debtor.

Dated: Kew Gardens, New York
       January 2, 2020


                                        _/s/ Btzalel Hirschhorn_________________________
                                        Btzalel Hirschhorn, Esq.
                                        Shiryak, Bowman, Anderson, Gill & Kadochnikov, LLP
                                        80-02 Kew Gardens Rd., Suite 600
                                        Kew Gardens, NY 11415
                                        718-263-6800
                                        Bhirschhorn@sbagk.com
                                        Counsel for Defendant Moleros

                                                   2
